This is a certified question. The statement, instead of setting out the facts upon which the question is *Page 567 
predicated, refers to the statements in the appellant's brief under the assignment which presents the question as "supplemented by a statement in the brief" of the appellee. The statement in appellant's brief embraces nineteen pages of printed matter and that in the brief of appellee approximately twelve. We think that in enacting the statute which authorized a Court of Civil Appeals to certify to this court a question for determination, it was contemplated that the Court of Civil Appeals should embody in the certificate itself a statement of the facts upon which the question arose, and that it was not contemplated that the certificate should merely refer to the briefs for such statement. The practice inaugurated by the certificate in this case is, as we think, not only not productive of any good result, but is calculated to lead to confusion, and is therefore fraught with evil. We are unwilling to sanction the practice in this case and thereby to set a precedent.
With due deference to the learned court who have certified the question, we think the certificate should be dismissed, and it is therefore so ordered.
Certificate dismissed.